DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 12/28/2021, with respect to the rejection(s) of claim(s) 1-3, 5-10 under 35 U.S.C. 103 have been fully considered fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schoute (US 20020012349 A1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian (US 20190229903 A1) in view of Grube (US 20120089885 A1), further in view of Schoute (US 20020012349 A1), and further in view of Stammers (US 20180367321 A1). 
Regarding Claim 1
Balasubramanian teaches:

A data transmission apparatus, comprising: at least one processor (¶19 processor (e.g., one of a plurality of central processing units (CPUs)) to perform the different hardware offloaded processes); and 

(¶100 Computer executable instructions may be provided using any computer-readable media that are accessible by the computing apparatus 1102.  Computer-readable media may include, for example, computer storage media such as a memory 1114 and communications media.  Computer storage media, such as the memory 1114, include volatile and non-volatile): 

obtaining a plurality of data packets comprising data of at least two streams of a Quick User datagram protocol Internet Connection (QUIC) connection corresponding to an QUIC identifier (¶4 a connection identification (CID) for one or more QUIC data packets, ¶19 A connection identification (ID), also referred to as CID, is hashed from a QUIC packet, ¶21); 

Balasubramanian does not teach:

determining that an identical symbol identifier is comprised in a packet header of a plurality of streams in the at least two streams; 
determining that the plurality of streams are a plurality of related streams;

determining a plurality of transmission paths corresponding to the plurality of related streams; 
generating a plurality of QUIC data packets based on the obtained plurality of data packets and the determined plurality of transmission paths, wherein each of the plurality of QUIC data packets comprises packet indication information and an identical QUIC connection identifier, and wherein the packet indication information in each of the plurality of QUIC data packets indicates a packet number of the QUIC data packet on one of the plurality of transmission paths; 

and sending the plurality of QUIC data packets on the plurality of transmission paths according to the determined plurality of transmission paths corresponding to the plurality of related streams.

Schoute teaches:

determining that an identical symbol identifier is comprised in a packet header of a plurality of streams in the at least two streams (¶25 The header of a data packet can contain for example the values L=1 and D=2, The precise combination of one L value and one D value is called a service class. Data packets having identical L and D values (determining that an identical symbol identifier is comprised in a packet header of a plurality of streams) in their headers are members of the same service class (related streams)); 

determining that the plurality of streams are a plurality of related streams (¶25 The header of a data packet can contain for example the values L=1 and D=2, The precise combination of one L value and one D value is called a service class. Data packets having identical L and D values (determining that an identical symbol identifier is comprised in a packet header of a plurality of streams) in their headers are members of the same service class (related streams));
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian in light of Schoute in order to determine the priority of the data packet, wherein each group (related data streams) gets a share of the transmission capacity (Schoute ¶27).

Balasubramanian-Schoute does not teach:

determining a plurality of transmission paths corresponding to the plurality of related streams; 
generating a plurality of QUIC data packets based on the obtained plurality of data packets and the determined plurality of transmission paths, wherein each of the plurality of QUIC data packets comprises packet indication information and an identical QUIC connection identifier, and wherein the packet indication information in each of the plurality of QUIC data packets indicates a packet number of the QUIC data packet on one of the plurality of transmission paths; 

and sending the plurality of QUIC data packets on the plurality of transmission paths according to the determined plurality of transmission paths corresponding to the plurality of related streams.

Grube teaches:

determining a plurality of transmission paths corresponding to the plurality of related streams (¶176 encoded data slices to produce a set of 
encoded data sub-slices, determining a plurality of sub-routing paths (plurality of transmission paths), and routing the set of encoded data sub-slices (related streams) to the second device via the plurality of sub-routing paths); 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Schoute in light of Grube in order to provide a plurality of routing paths, provided by the plurality of relay units and a topology of connectivity between the sending DS processing unit 102, the plurality of relay units 128, and the receiving DS processing unit (Grube ¶105).

Balasubramanian-Schoute-Grube does not teach:

generating a plurality of QUIC data packets based on the obtained plurality of data packets and the determined plurality of transmission paths, wherein each of the plurality of QUIC data packets comprises packet indication information and an identical QUIC connection identifier, and wherein the packet indication information in each of the plurality of QUIC data packets indicates a packet number of the QUIC data packet on one of the plurality of transmission paths; 

and sending the plurality of QUIC data packets on the plurality of transmission paths according to the determined plurality of transmission paths corresponding to the plurality of related streams.

Stammers teaches:

generating a plurality of QUIC data packets based on the obtained plurality of data packets and the determined plurality of transmission paths, wherein each of the plurality of QUIC data packets comprises packet indication information and an identical QUIC connection identifier, and wherein the packet indication information in each of the plurality of QUIC data packets indicates a packet number of the QUIC data packet on one of the plurality of transmission paths (¶53 header 408 can be provisioned with a Path Communication Field (PCF) 414 that includes a Sender-To-Path Information Element (IE) (transmission path for data) in which a trusted identity content token can be embedded by a UE and/or application service, in accordance with various embodiments of communication system 100.  The PLUS Ext. header 408 can also be provisioned with various flags, information, etc. as may be defined by the IETF.  The QUIC header 410 can include various flags, a connection ID, packet number information); 

and sending the plurality of QUIC data packets on the plurality of transmission paths according to the determined plurality of transmission paths corresponding (¶53 header 408 can be provisioned with a Path Communication Field (PCF) 414 that includes a Sender-To-Path Information Element (IE) (transmission path for data) in which a trusted identity content token can be embedded by a UE and/or application service, in accordance with various embodiments of communication system 100.  The PLUS Ext. header 408 can also be provisioned with various flags, information, etc. as may be defined by the IETF.  The QUIC header 410 can include various flags, a connection ID, packet number information).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Schoute-Grube in light of Stammers in order to generate for a particular content type of a particular application service based on a trust relationship established between the particular application service and a mobile service provider, and embedding the content token in one or more packets of a plurality of packets sent to a user equipment (UE) for one or more Internet Protocol (IP) flows associated with the particular content type (Stammers ¶10).


Regarding Claim 2
Balasubramanian-Schoute-Grube-Stammers teaches:

The apparatus according to claim 1.

Stammers teaches:

The apparatus according to claim 1, wherein the generating the plurality of QUIC data packets comprises: adding, to data with same determined transmission paths, a same path identifier to QUIC data packet headers for the QUIC data packets (¶53 header 408 can be provisioned with a Path Communication Field (PCF) 414 that includes a Sender-To-Path Information Element (IE) (a same path identifier) in which a trusted identity content token can be embedded by a UE and/or application service, in accordance with various embodiments of communication system 100.  The PLUS Ext. header 408 can also be provisioned with various flags, information, etc. as may be defined by the IETF.  The QUIC header 410 can include various flags, a connection ID, version information).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Schoute-Grube in light of Stammers in order to generate for a (Stammers ¶10).


Regarding Claim 3
Balasubramanian-Schoute-Grube-Stammers teaches:

The apparatus according to claim 2.

Stammers teaches:


The apparatus according to claim 1, wherein determining the plurality of transmission paths corresponding to the plurality of related streams comprises: determining transmission paths for data of related streams as a same transmission path (¶53 header 408 can be provisioned with a Path Communication Field (PCF) 414 that includes a Sender-To-Path Information Element (IE) (transmission path for data) in which a trusted identity content token can be embedded by a UE and/or application service, in accordance with various embodiments of communication system 100.  The PLUS Ext. header 408 can also be provisioned with various flags, information, etc. as may be defined by the IETF.  The QUIC header 410 can include various flags, a connection ID, version information).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Schoute-Grube in light of Stammers in order to generate for a particular content type of a particular application service based on a trust relationship established between the particular application service and a mobile service provider, and embedding the content token in one or more packets of a plurality of packets sent to a user equipment (UE) for one or more Internet Protocol (IP) flows associated with the particular content type (Stammers ¶10).





Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian-Schoute-Grube-Stammers as applied to claim 1 above, and further in view of Verzun (US 20160219024 A1).

Regarding Claim 5
Balasubramanian-Schoute-Grube-Stammers does not teach:

The apparatus according to claim 1, wherein determining the plurality of transmission paths corresponding to the plurality of related streams comprises: determining a transmission performance requirement of each of the at least two streams wherein the transmission performance requirement comprises at least one of a transmission delay, a packet loss rate, or a bit error rate; and 

determining the plurality of transmission path based on the transmission performance requirement.

Verzun teaches:

The apparatus according to claim 1, wherein determining the plurality of transmission paths corresponding to the plurality of related streams comprises: determining a transmission performance requirement of each of the at least two streams wherein the transmission performance requirement comprises at least one of a transmission delay, a packet loss rate, or a bit error rate (¶168 setting minimum peak speed requirements for 4G service at 100 Mbps ¶427determines the route of each packet as it leaves the transmitting client device (e.g., a cell phone), based on the condition (e.g., propagation delays) of the network); and 

determining the plurality of transmission path based on the transmission performance requirement (¶427determines the route of each packet as it leaves the transmitting client device (e.g., a cell phone), based on the condition (e.g., propagation delays) of the network).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Schoute-Grube-Stammers in light of Verzun in order to optimize performance and quality of service, insure data integrity, maximize system uptime and network stability, and maintain privacy and security (Verzun ¶1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian-Schoute-Grube-Stammers as applied to claim 1 above, and further in view of Hu (US 20190296863 A1).

Regarding Claim 6
Balasubramanian-Schoute-Grube-Stammers teaches:

The apparatus according to claim 1.

Balasubramanian-Schoute-Grube-Stammers does not teach:

The apparatus according to claim 1, wherein the operations further comprising: receiving an acknowledgment packet sent by a communication apparatus, indicating a data packet received by the communication apparatus on each of the plurality of transmission path; 

determining, based on the acknowledgment packet, a data packet to be retransmitted; and 

retransmitting the data packet.

Hu teaches:

The apparatus according to claim 1, wherein the operations further comprising: receiving an acknowledgment packet sent by a communication apparatus, indicating a data packet received by the communication apparatus on each of the plurality of transmission path (¶39 ¶5 the receiving end receives and processes the data packet, and then feeds back the ACK/NACK message; and after receiving and demodulating the ACK/NACK signal, the transmitting end determines to retransmit 
data or send a new data packet); 

determining, based on the acknowledgment packet, a data packet to be retransmitted (¶39 ¶5 after receiving and demodulating the ACK/NACK signal, the transmitting end determines to retransmit 
data or send a new data packet); and 

retransmitting the data packet (¶39 ¶5 after receiving and demodulating the ACK/NACK signal, the transmitting end determines to retransmit 
data or send a new data packet).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Schoute-Grube-Stammers in light of Hu in order for (Hu ¶20).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian-Schoute-Grube-Stammers -Hu as applied to claim 6 above, and further in view of Verzun (US 20160219024 A1).

Regarding Claim 7
Balasubramanian-Schoute-Grube-Stammers -Hu teaches:

The apparatus according to claim 6.

Balasubramanian-Schoute-Grube-Stammers -Hu does not teach:

The apparatus according to claim 6, wherein the data packet is retransmitted on an original transmission path of the data packet or a retransmission path based on transmission performance of each transmission path, wherein the transmission performance comprises one or more of a transmission delay, a packet loss rate, or a bit error rate.

Verzun teaches:

The apparatus according to claim 6, wherein the data packet is retransmitted on an original transmission path of the data packet or a retransmission path based on transmission performance of each transmission path, wherein the transmission performance comprises one or more of a transmission delay, a packet loss rate, or a bit error rate (¶427determines the route of each packet as it leaves the transmitting client device (e.g., a cell phone), based on the condition (e.g., propagation delays) of the network).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Balasubramanian-Schoute-Grube-Stammers -Hu in light of Verzun in order to optimize performance and quality of service, insure data integrity, maximize system uptime and network stability, and maintain privacy and security (Verzun ¶1).

s 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu (US 20170150470 A1) in view of Szilagyi (US 20190116535 A1), further in view of Schoute (US 20020012349 A1), and further in view of Hu (US 20190296863 A1).
Regarding Claim 8
Kalapatapu teaches:

A data transmission apparatus, comprising: at least one processor; and a memory coupled to the at least one processor and having program instructions stored thereon executable by the at least one processor, to perform operations comprising: receiving a plurality of Quick User datagram protocol Internet Connection (QUIC) data packets that are sent by a first communication apparatus on a plurality of transmission paths (¶50 QUIC, multipath transmission control protocol (MPTCP), etc., may be used to seamlessly switch between networks, when QUIC multipath is available, an application may simultaneously make use of multiple active network paths and quickly tune to fluctuating network conditions)

Kalapatapu does not teach:

wherein each of the plurality of QUIC data packets comprises a packet indication information and an identical QUIC connection identifier, and 

the packet indication information in each of the plurality of QUIC data packets indicate a packet number of the QUIC data packet on one of the plurality of transmission paths, wherein the QUIC data packets associated with related streams of a QUIC connections are received on a same transmission path of the plurality of transmission paths, and wherein a packet header of each of the QUIC data packets associated with the related streams comprises an identical symbol identifier; and 

determining, based on the packet indication information, whether at least one of the plurality of QUIC data packets transmitted on the plurality of transmission paths is not received.

Szilagyi teaches:

 (¶33 fig. 3 ¶63 ¶61 the QUIC sequence numbers (Indicating plurality of QUIC packets) increase monotonically per each transmitted packet (multiple quic packets transmitted), the QUIC sequence number (packet indication information) along with CID (an identical QUIC connection identifier) unambiguously identifies a specific packet within a connection in a given direction), and 

the packet indication information in each of the plurality of QUIC data packets indicate a packet number of the QUIC data packet on one of the plurality of transmission paths (¶33 fig. 3 ¶63 ¶61 the QUIC sequence numbers (Indicating plurality of QUIC packets) increase monotonically per each transmitted packet (multiple quic packets transmitted), the QUIC sequence number (packet indication information) along with CID (an identical QUIC connection identifier) unambiguously identifies a specific packet within a connection in a given direction); and 

wherein the QUIC data packets associated with related streams of a QUIC connections are received on a same transmission path of the plurality of transmission paths (¶33 fig. 3 ¶63 ¶61 the QUIC sequence numbers (Indicating plurality of QUIC packets) increase monotonically per each transmitted packet (multiple quic packets transmitted), the QUIC sequence number (packet indication information for related streams of a QUIC) along with CID (an identical QUIC connection identifier) unambiguously identifies a specific packet within a connection in a given direction);
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalapatapu in light of Szilagyi in order for providing external network virtualization that is targeted to optimized network sharing (Szilagyi ¶37).





Kalapatapu-Szilagyi does not teach:

wherein a packet header of each of the QUIC data packets associated with the related streams comprises an identical symbol identifier; and 
determining, based on the packet indication information, whether at least one of the plurality of QUIC data packets transmitted on the plurality of transmission paths is not received.

Schoute teaches:

(¶25 The header of a data packet can contain for example the values L=1 and D=2, The precise combination of one L value and one D value is called a service class. Data packets having identical L and D values (determining that an identical symbol identifier is comprised in a packet header of a plurality of streams) in their headers are members of the same service class (related streams));
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalapatapu-Szilagyi in light of Schoute in order to determine the priority of the data packet, wherein each group (related data streams) gets a share of the transmission capacity (Schoute ¶27).

Kalapatapu-Szilagyi-Schoute does not teach:

determining, based on the packet indication information, whether at least one of the plurality of QUIC data packets transmitted on the plurality of transmission paths is not received.

Hu teaches:

determining, based on the packet indication information, whether at least one of the plurality of QUIC data packets transmitted on the plurality of transmission paths is not received (¶39 ¶5 the receiving end receives and processes the data packet, and then feeds back the ACK/NACK message; and after receiving and demodulating the ACK/NACK signal, the transmitting end determines to retransmit data or send a new data packet)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalapatapu-Szilagyi-Schoute in light of Hu in order for determining a feedback timing, and the communication equipment and the storage medium provided by the embodiments of Hu to determine, aiming at different uplink-downlink configurations (Hu ¶20).


Regarding Claim 9
Kalapatapu-Szilagyi-Schoute-Hu teaches:


Hu teaches:

The apparatus according to claim 8, wherein the operations further comprising: sending an acknowledgment packet to the first communications apparatus, indicating a data packet received by a second communicaitons apparatus on each path (¶39 ¶5 the receiving end receives and processes the data packet, and then feeds back the ACK/NACK message; and after receiving and demodulating the ACK/NACK signal, the transmitting end determines to retransmit data or send a new data packet)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalapatapu-Szilagyi-Schoute in light of Hu in order for determining a feedback timing, and the communication equipment and the storage medium provided by the embodiments of Hu to determine, aiming at different uplink-downlink configurations (Hu ¶20).

Regarding Claim 10
Kalapatapu-Szilagyi-Schoute -Hu teaches:

The apparatus according to claim 9.
Hu teaches:

The apparatus according to claim 9, wherein sending the acknowledgment packet to the first communications apparatus comprises: sending a corresponding acknowledgment packet on each of the plurality of transmission paths (¶39 ¶5 the receiving end receives and processes the data packet, and then feeds back the ACK/NACK message; and after receiving and demodulating the ACK/NACK signal, the transmitting end determines to retransmit data or send a new data packet)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalapatapu-Szilagyi-Schoute in light of Hu in order for determining a feedback timing, and the communication equipment and the storage medium provided by the embodiments of Hu to determine, aiming at different uplink-downlink configurations (Hu ¶20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445